                         IN UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MONICA REYES, individually and as
guardian and next friend of Jane Doe, a
minor,

       Plaintiffs,                                  Case No. 2:19-cv-00601 KG-KRS

vs.

FRANK RAMOS ARIAS, JASON
PING, and SILVER CITY
CONSOLIDATED SCHOOLS,

       Defendants.


          ORDER GRANTING DEFENDANT SILVER CITY CONSOLIDATED
            SCHOOLS’ UNOPPOSED MOTION TO CHANGE THE TIME
                      OF SETTLEMENT CONFERENCE

       THIS MATTER having come before the Court on Defendants Silver City Consolidated

Schools and Jason Ping’s Unopposed Motion to Change the Time of Settlement Conference [Doc.

61], the Court having reviewed the motion and the reasons set forth therein finds that the motion

is well taken.

       IT IS HEREBY ORDERED that the time of the settlement conference shall be moved from

9:00 am to 10:00 am.




                                            HONORABLE KEVIN SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE




                                               1
